April 8, 2010 Mr. Robert Babula Staff Accountant U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549-0404 Re: W.W. Grainger, Inc. Form 10-K for the Year Ended December 31, 2009 Filed February 25, 2010 Form No. 1-05684 Dear Mr. Babula: Per our conversation on April 8, 2010, this letter confirms our receipt by fax on the 6th of April of a comment letter signed by Mr. Andrew Mew, Accounting Branch Chief.This letter also confirms an extension of the 10 business day deadline in Mr. Mew’s letter of April, 6, 2010 by another 10 business days.Accordingly, we plan to respond no later than May 4, 2010. As discussed we will contact you directly if we have any questions.Conversely feel free to contact me directly at 847-535-1173. Sincerely, /s/ Gregory S. Irving Gregory S. Irving VP Finance & Controller, Chief Accounting Officer W.W. Grainger, Inc.
